Citation Nr: 1234622	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 22, 1975, to April 22, 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in April 2006 and timely perfected his appeal in October 2006.  

The Board in September 2010 issued a decision denying the claim.  However, the Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court), and the Court by a July 2011 Order approved a July 2011 Joint Motion by the VA Secretary and the Veteran vacating the Board's September 2010 decision.  The matter was then returned to the Board.  In October 2011, the Board remanded the matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

The psychiatric disorder claim on appeal was previously characterized as one solely for service connection for depression.  However, in a recent judicial precedent, the Court held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, in this case, the Veteran's claim required broadening based on the evidence and argument raising the question of entitlement to service connection for PTSD.  The psychiatric disorder claim on appeal was accordingly restyled by the Board in October 2011 as a claim of entitlement to service connection for a psychiatric disorder, to include depression and PTSD.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

In October 2011, the Board remanded the Veteran's acquired psychiatric disorder claim so that VA records could be associated with the claims file, PTSD stressor development could be conducted, and a VA medical opinion could be obtained.

Upon remand, the AMC obtained the Veteran's VA treatment records dated from September 2011 to July 2012.  These records were associated with the claims file.  The AMC did not obtain the Veteran's VA treatment records dated prior to 2004, to include the 2001 VA records from Dr. Dupre, as directed by the October 2011 Board remand.  These records are pertinent to the Veteran's appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  Thus, this case must be again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Further, regarding the PTSD stressor development, the Veteran asserts that his PTSD is caused by an incident that occurred during his basic training in January 1975 to February 1975.  Specifically, the Veteran states that he observed a drill instructor throw a marine to the floor in the sick call.  The drill instructor told the corpsman that the marine was having heart pains, and the marine subsequently died.  Upon remand, the AMC contacted the Modern Military Branch of the National Archives and Records Administration (NARA) for verification of the Veteran's PTSD stressor.  NARA responded with the Veteran's unit command records, which document four casualties.  The names and circumstances surrounding these deaths are not listed.  Upon receipt of this information, the AMC did not contact the National Personnel Records Center (NPRC) or the Joint Services Records Research Center (JSRRC) to further verify the Veteran's PTSD stressor.  The AMC also did not issue a Formal Finding regarding the unavailability of the Veteran's PTSD stressor.  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); 38 C.F.R. § 3.304(f) (2011). Therefore, the Board finds that further development regarding the Veteran's alleged stressor is also needed before this claim can be decided on the merits.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Orlando, Florida, VA Medical Center (VAMC) dated prior to February 2004, to include the 2001 VA records from Dr. Dupre, which have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Contact the NPRC and the JSRRC to verify the Veteran's alleged PTSD stressor.  

Specifically, during his basic training in January 1975 to February 1975, the Veteran states that he observed a drill instructor throw a marine to the floor in the sick call.  The drill instructor told the corpsman that the marine was having heart pains, and the marine subsequently died.  

If this information cannot be obtained or is not available, the AMC must issue a formal finding of unavailability and incorporate that finding in the Veteran's claims folder.

3.  If and only if any additional pertinent records or information are associated with the claims file, then obtain a VA addendum medical opinion by a qualified psychiatrist or psychologist addressing the nature and etiology of each current psychiatric disorder.  The claims folders including a copy of this Remand must be made available to the examiner and must be reviewed by the examiner.  All findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  The examiner should do the following: 

a.  The examiner should review the claims file, including a copy of this Remand.  The examiner should note the prior VA psychiatric evaluation for compensation purposes in January 2006, and should be cognizant that this January 2006 examination was deemed deficient (necessitating the current examination) because that examiner's conclusion - that an opinion of etiology of the Veteran's current psychiatric disorder as related to service could not be provided with resorting to speculation - was found not to be support by the record and the evidence as reviewed by that examiner.  The examiner's attention is also directed at the Veteran's assertion that he witnessed the death of a fellow Marine in service while in sick bay following that fellow Marine complaining of heart pains and that fellow Marine being thrown down by a drill sergeant.  The examiner should note any findings by the RO as to whether this alleged in-service stressor has been independently corroborated. 

b.  The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  If the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or by submitted statements. 

The examiner is further advised that credibility can be affected by inconsistent statements, internal inconsistency of statements, evidence of ignorance as to substance of the matter addressed, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

c.  The examiner should then assess the presence (or absence) of any current Axis I and Axis II disorders.  In so doing, the examiner should provide a rationale for these assessments, and should address any contrary findings or assessments within the record. 
For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, was aggravated (permanently increased in severity) during service, or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability).  The examiner is advised that a psychiatric disorder need not be established as chronic in service to support the conclusion that a current disability begun in service.  Rather, if the psychiatric disorder is found to have been present in service and to have persisted from service to the present, based on continuity of symptomatology from service to the present, this is sufficient to attribute current disability to in-service onset.  Lay evidence may be sufficient to support such continuity of symptomatology from service, with due consideration of the credibility of the lay evidence presented.  The examiner should explicitly state and explain any findings and conclusions regarding chronicity of disability or continuity of symptomatology. 

d.  For any psychosis present, the psychiatric examiner should also opine whether the evidence supports the presence of the psychosis to a disabling degree within the first post-service year (the year beginning upon the Veteran's April 1975 separation from service). 

e.  If the psychiatric examiner diagnoses PTSD, the examiner must specify what stressor or stressors are relied upon to support that diagnosis, and which of these, if any, occurred during the Veteran's period of active service from January 1976 to April 1976. Notably, while the Veteran in the above-noted December 14, 2010 VA LSCW treatment record and in his September 2011 statement alleged only a single stressor of witnessing an assault by a drill sergeant in service on a fellow soldier resulting in that soldier's death, VA treatment records within the claims file, including notably an April 13, 2005 record of treatment by a VA clinical psychologist, document the Veteran's narrative of being sexually abused as a teenager.  Thus, even if an in-service incident alleged as a stressor is verified and even if PTSD is diagnosed, the examiner must explicitly determine whether current PTSD (if present) is attributable to such in-service stressor (if independently corroborated), as opposed to attribution to other stressors as identified by the record.  In this regard, the examiner should note any assertions by the Veteran of past stressors.  Questions of credibility must necessarily come into play regarding allegations of current disability and symptoms associated with past stressors. 

If the psychiatric examiner diagnoses PTSD, the examiner must address whether that diagnosis is supported by any independently corroborated in-service stressors, or by a stressor related to an in-service personal assault against the Veteran (such as the Veteran's being attacked by a fellow soldier, which he has not yet alleged as of the time of the Board's remand). 

f.  If an alleged in-service stressor is independently corroborated and the psychiatric examiner diagnoses PTSD, the psychiatric examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by a corroborated in-service stressor; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability).  The psychiatric examiner should provide a complete explanation for his/her opinions.

g.  If an in-service personal assault is alleged, the examiner should weigh the Veteran's past history of statements, any mental dysfunction present, and questions of character or credibility presented in this case, and arrive at a conclusion as to whether, from a psychiatric perspective, it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the asserted in-service personal assault stressor (if any is asserted) was in fact experienced in service, and if so whether the Veteran experienced a valid stressor-type response to the asserted in-service personal assault stressors contributing to current PTSD. 

h.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

i.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why that is so.

4.  Thereafter, readjudicate the claim of entitlement to service connection for a psychiatric disorder, to include depression and PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

